DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3, 6-9, and 19 stand rejected under Section 102.  Claims 4, 5, 20, 24, and 25 stand rejected under Section 103.  Claims 1-25 stand rejected under Section 112(b).  Claim 6 stands rejected under Section 112(d).  Claims 1-20, 22, 24, and 25 stand rejected for double patenting.  Claims 1-25 stand objected to for informalities.  The specification stands objected to.  The Office noted that certain references were not included with the IDS and therefore were not considered.  Claims 10-18, 21and 22 have been noted as having allowable subject matter if the informalities and Section 112 matters were addressed and a terminal disclaimer were filed.  The Office also noted that claim 23 may be allowable, but its allowability would depend on the claim’s amended language.
Applicants amended claims 1, 2, 4, 6, 8, 10, 11, 14-16, 19, and 21-25.  Applicants provided amendments to the specification.  Applicants included an IDS with the references that were not included with the earlier IDS.  Applicants argue that the application is in condition for allowance.
IDS: The office has considered the IDS and its references.
Specification objections: Applicants’ amendments address part of the specification objections.  Applicants noted that they could not find the location for other changes to the specification that the Office had noted.  After looking at the specification, the undersigned finds that the problem may be related to the extra page—a cover sheet—in the application, which changed the numbering of the specification.  In other words, the 5th page of specification is numbered as page 4.  In some instances, the undersigned used the page number and, in other instances, the actual page.  In any case, the location of the informalities are noted below in snapshots of the specification to identify the exact location of the amendment to be made.
Claim objections: Applicants’ amendments overcome the previously noted objections to the claims and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(d) rejection: Applicants’ amendment overcomes the previously noted Section 112(d) rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(d) rejection is withdrawn.
Section 112(b) rejections: Applicants’ amendments overcome the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: By placing allowable subject matter in independent form, applicants’ amendment overcomes the previously noted Section 103 rejections.  These rejections are withdrawn.
Section 102 rejections: By placing allowable subject matter in independent form, applicants’ amendment overcomes the previously noted Section 102 rejections.  These rejections are withdrawn.
Double patenting rejections:  Applicants have not filed a terminal disclaimer to the patent that was cited in the double patenting rejections.  These rejections are maintained.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  

Specification
The disclosure is objected to because of the following informalities:.  
Appropriate correction is required.
Please make the following changes:
(A) Specification page numbered as page 3:
    PNG
    media_image1.png
    428
    909
    media_image1.png
    Greyscale




(B) Specification page numbered as page 4:

    PNG
    media_image2.png
    505
    859
    media_image2.png
    Greyscale

(C) Specification page numbered as page 7:


    PNG
    media_image3.png
    516
    889
    media_image3.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7, 9-12, 14, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,804,188 [hereinafter “the ’188 patent”], in view of Kajihara, U.S. Pat. Pub. No. 2017/0053878, Figures 5A-5C.
Kajihara, Figures 5A-5C:

    PNG
    media_image4.png
    221
    443
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    203
    413
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    237
    511
    media_image6.png
    Greyscale

Regarding claim 1: Claim 1 of the ’188 patent discloses a substrate for an electronic device, comprising: one or more layers including a dielectric material (lines 1-3); a first cavity wall adjacent a first cavity in the one or more layers, the first cavity adapted to receive a first electrical component (lines 4-5); a second cavity wall adjacent a second cavity in the one or more layers, the second cavity adapted to receive a second electrical component (lines 7-8); a first lateral trace coupled between the first electrical interconnect and the second electrical interconnect, wherein: the first lateral trace extends through the first wall of the first cavity; the first lateral trace extends through the second wall of the second cavity; and the first lateral trace facilitates electrical communication between substrate and one or more electrical components in each cavity (lines 9-10, 24-27).  Claim 1 does not disclose a first electrical interconnect located in the first cavity, the first electrical interconnect configured to couple with the first electrical component; a second electrical interconnect located in the second cavity, the second electrical interconnect configured to couple with the second electrical component.  Because claim 1 does not disclose the electrical interconnects, claim 1 also does not disclose that the first lateral trace facilitates electrical communication between the first electrical interconnect and the second electrical interconnect, and does not disclose a third electrical interconnect exposed on a surface of the substrate, the third electrical interconnect configured for coupling with a third electrical component, and the third electrical interconnect is in electrical communication with one or more of the first electrical interconnect or the second electrical interconnect.
Kajihara, directed to similar subject matter, discloses electrical interconnects (106) for the electrical components in a cavity (5) and a third electrical interconnect (111) at the surface of the substrate (101).  Kajihara specification ¶¶ 55-62.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara electrical interconnects in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use in providing electrical connections between electrical components and a substrate trace.  Once combined, the combination discloses a first electrical interconnect located in the first cavity, the first electrical interconnect configured to couple with the first electrical component; a second electrical interconnect located in the second cavity, the second electrical interconnect configured to couple with the second electrical component; the first lateral trace facilitates electrical communication between the first electrical interconnect and the second electrical interconnect, a third electrical interconnect exposed on a surface of the substrate, the third electrical interconnect configured for coupling with a third electrical component, and the third electrical interconnect is in electrical communication with one or more of the first electrical interconnect or the second electrical interconnect.
Regarding claim 2, which depends from claim 1: The combination discloses that the first electrical component is located in the first cavity and coupled with the first electrical interconnect; the second electrical component is located in the second cavity and coupled with the second electrical interconnect; and wherein the first electronic component and the second electronic component are embedded in the substrate and the first lateral trace facilitates the electrical communication between the first electrical component and the second electrical component (lines 14-20; 24-27); Kajihara specification ¶¶ 55-62.
Regarding claim 3, which depends from claim 2: The combination discloses the first electrical component includes a first die, and the second electrical component includes a second die (lines 14-20).
Regarding claim 6, which depends from claim 1: The combination discloses a third electrical interconnect exposed on a surface of the substrate. Kajihara specification ¶¶ 56-59.
Regarding claim 7, which depends from claim 1: The combination discloses a via coupled with the first electrical component (105), wherein the first electrical component (105) is located between the via and the first lateral trace.  See Kajihara Figure 5A (annotated, below).

    PNG
    media_image7.png
    292
    453
    media_image7.png
    Greyscale

Regarding claim 9, which depends from claim 1:  The combination discloses a via in electrical communication with the first lateral trace.  See Kajihara Figure 5A (annotated, above).
Regarding claim 10: Claim 1 of the ’188 patent discloses an electronic device (line 1), comprising: a substrate, including: one or more layers including a dielectric material (lines 2-4); a first electrical component located in a first cavity in the one or more layers (lines 5-6, 14-16); a second electrical component located in a second cavity in the one or more layers (lines 7-8, 17-20); a first lateral trace coupled between the first electrical component and the second electrical component (lines 9-12, 24-27), wherein: the first lateral trace extends through a first wall of the first cavity (id.); the first lateral trace extends through a second wall of the second cavity (id.); and the first lateral trace facilitates electrical communication between the first electrical component and the second electrical component (id.).  Claim 1 of the ’188 patent does not disclose a first electrical interconnect located in the first cavity and coupled with the first electrical component; a second electrical interconnect located in the second cavity and coupled with the second electrical component; a first lateral trace coupled between the first electrical interconnect and the second electrical interconnect, the first lateral trace facilitates electrical communication between the first electrical interconnect and the second electrical interconnect; and a third electrical component coupled with the substrate and in electrical communication with one or more of the first electrical component or the second electrical component.
Kajihara, directed to similar subject matter, discloses electrical interconnects (106) for the electrical components and a third electrical interconnect (111) at the surface of the substrate (101) and in the cavity (5), and a third electrical component (115) coupled with the substrate (110) and in electrical communication with one or more of the first electrical component (105).  See Kajihara specification ¶¶ 55-62.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara electrical interconnects in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a first electrical interconnect located in the first cavity and coupled with the first electrical component; a second electrical interconnect located in the second cavity and coupled with the second electrical component; a first lateral trace coupled between the first electrical interconnect and the second electrical interconnect, the first lateral trace facilitates electrical communication between the first electrical interconnect and the second electrical interconnect; and a third electrical component coupled with the substrate and in electrical communication with one or more of the first electrical component or the second electrical component.
Regarding claim 11, which depends from claim 10: Kajihara Figure 5C discloses the substrate is a first substrate (101); the third electrical component (115) that includes a second substrate (110); the second substrate (110) is coupled with the first substrate (101); and the first electrical component (105) is in electrical communication with the second substrate (110) through a via (14).  Kajihara specification ¶¶ 56-59, 62.  
Regarding claim 12, which depends from claim 11: The combination discloses that the first electrical component includes a first die, and the second electrical component includes a second die (claim 1, lines 14-20).  
Regarding claim 14, which depends from claim 10: Kajihara Figure 5C discloses the third electrical component (115) includes a die (115); a second substrate (110) is coupled with the first substrate (101); and the first electrical component (105) is in electrical communication with the die (115) through a via (14).  See Kajihara specification ¶¶ 56-59, 62.
Regarding claim 19: Claim 1 of the ’188 patent discloses an electronic device (claim 1, line 1), comprising: a first substrate, including: one or more layers including a dielectric material (claim 1, lines 2-4); a first electrical component located in a first cavity in the one or more layers (claim 1, lines 5-6, 14-16); a second electrical component located in a second cavity in the one or more layers (claim 1, lines 7-8, 17-20); a first lateral trace coupled between the first electrical component and the second electrical component (claim 1, lines 25-27), wherein: the first lateral trace extends through a first wall of the first cavity (claim 1, lines 9-10); the first lateral trace extends through a second wall of the second cavity (claim 1, lines 24-25); and the first lateral trace facilitates electrical communication between the first electrical component and the second electrical component (claim 1, lines 25-27).  Claim 1 of the ’188 patent does not disclose a first electrical interconnect located in the first cavity and coupled with the first electrical component; a second electrical interconnect located in the second cavity and coupled with the second electrical component, and a third electrical interconnect exposed on a surface of the first substrate, the third electrical interconnect configured for coupling with a third electrical component, and the third electrical interconnect is in electrical communication with one or more of the first electrical interconnect or the second electrical interconnect.
Kajihara, directed to similar subject matter, discloses electrical interconnects (106) for the electrical components in a cavity (5) and a third electrical interconnect (111) exposed at the surface of the substrate (101), the third electrical interconnect (111) configured for coupling with a third electrical component (115).  Kajihara specification ¶¶ 55-62.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kajihara electrical interconnects in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a first electrical interconnect located in the first cavity and coupled with the first electrical component; a second electrical interconnect located in the second cavity and coupled with the second electrical component, and a third electrical interconnect exposed on a surface of the first substrate, the third electrical interconnect configured for coupling with a third electrical component, and the third electrical interconnect is in electrical communication with one or more of the first electrical interconnect or the second electrical interconnect.
Regarding claim 20, which depends from claim 19: Kajihara Figure 5C discloses a second substrate (110) is coupled with the third electrical interconnect (111) of the first substrate (101), wherein the second substrate (110) is in electrical communication with the first electrical component (105).  Id.  
Regarding claim 21, which depends from claim 19: The combination discloses the third electrical component (115) coupled with the third electrical interconnect (111), wherein the third electrical component (115) includes a die (115).  See Kajihara specification ¶¶ 59-62.
Claims 4, 5, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’188 patent in view of Kajihara and Cho, U.S. Pat. Pub. No. 2018/0182691, Figures 9-10.


Cho Figures 9, 10:

    PNG
    media_image8.png
    210
    446
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    330
    437
    media_image9.png
    Greyscale

Regarding claim 4, which depends from claim 2:  The rejection of claim 2 is incorporated by reference.  The combination is silent as to whether the first electrical component includes an active electric component.
Cho Figures 9 and 10 disclose a similar arrangement in which a first electrical component (120) includes an active electric component.  Cho specification ¶¶ 69-71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 5, which depends from claim 4: Cho Figures 9-10 disclose a  second electrical component (125) includes a passive electric component.  Id.
Regarding claim 15, which depends from claim 10:  The rejection of claim 10 is incorporated by reference.  The combination is silent as to whether the first electrical component includes an active electric component.
Cho Figures 9 and 10 disclose a similar arrangement in which a first electrical component (120) includes an active electric component.  Cho specification ¶¶ 69-71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 16, which depends from claim 15: Cho Figures 9-10 disclose a  second electrical component (125) includes a passive electric component.  Id.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’188 patent in view of Kajihara.
Regarding claim 8, which depends from claim 1: The rejection of claim 1 is incorporated by reference.  Claim 2 of the ’188 patent, which depends from claim 1 of the ’188 patent, which is combined with Kajihara, discloses a second lateral trace extending through the first wall of the first cavity (claim 2, lines 1-3).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’188 patent in view of Kajihara and Lin, U.S. Pat. Pub. No. 2016/0343685, Figure 3E.
Lin Figure 3E:
    PNG
    media_image10.png
    387
    507
    media_image10.png
    Greyscale

Regarding claim 13, which depends from claim 11: The rejection of claim 11 is incorporated by reference.  The combination does not disclose a system on a chip.
Lin Figure 3E discloses a package with a system on a chip (110A).  Lin specification ¶¶ 56-58.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lin SOC chip in claim 1 of ’188 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’188 patent in view of Kajihara.
Regarding claim 17, which depends from claim 10:  The rejection of claim 10 is incorporated by refence.  Claim 6 of the ’188 patent, which depends from claim 1 of ’188 patent, discloses a via configured to facilitate the electrical communication between the one or more layers of the substrate; and a second lateral trace in electrical communication with the via, wherein the second lateral trace extends perpendicular to the via (claim 6, lines 2-6).  
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’188 patent in view of Kajihara. 
Regarding claim 18, which depends from claim 17: The rejection of claim 17 is incorporated by refence.  Claim 7 of the ’188 patent, which depends from claim 6 of ’188 patent, which depends from claim 1 of the ’188 patent, discloses that the via is positioned within a footprint of the first cavity (claim 7, lines 1-2).
Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’188 patent in view of Kajihara and Park, U.S. Pat. Pub. No. 2012/0273959, Figures 6a and 6b.
Park Figures 6a and 6b:

    PNG
    media_image11.png
    309
    430
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    260
    401
    media_image12.png
    Greyscale

Regarding claim 22, which depends from claim 19: The rejection of claim 19 is incorporated by reference.  The combination discloses that the first electrical interconnect is located on a first side of the first electrical component but is silent as to whether third electrical interconnect is included in the first electrical component and located on a second side of the first electrical component.
 Park Figures 6a and 6b, which use a packaged die with TSVs, the die being in a cavity and being formed in Park Figures 3a-5, disclose an electrical component (124) with electrical interconnects (134, 148) on upper and lower sides of the electrical component (124), the first electrical interconnect (148) being located on a first side of the first electrical component (124) and the third electrical interconnect (134) being included in the first electrical component (124) and located on a second side of the first electrical component (124).  Park specification ¶¶ 38-54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park arrangement because the modification would have involved the use of a known die and electrical arrangement suitable for its intended use.
Regarding claim 23, which depends from claim 19: The rejection of claim 19 is incorporated by reference.  The combination discloses that the first electrical interconnect is located on a first side of the first electrical component, but does not disclose a fourth electrical interconnect included in the first electrical component, the fourth electrical interconnect located on a second side of the first electrical component; and a via coupled between the third electrical interconnect and the fourth electrical interconnect and facilitating electrical communication between the third electrical interconnect and the fourth electrical interconnect.  
Park Figures 6a and 6b, which use a packaged die with TSVs, the die being in a cavity and being formed in Park Figures 3a-5, disclose a first electrical interconnect (148) that is located on a first side of the first electrical component (124), and a fourth electrical interconnect (134) included in the first electrical component (124), the fourth electrical interconnect (134) located on a second side of the first electrical component (124); and a via (132) coupled between the third electrical interconnect (148) and the fourth electrical interconnect (134) and facilitating electrical communication between the third electrical interconnect (148) and the fourth electrical interconnect (134).  Park specification ¶¶ 38-54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Park arrangement because the modification would have involved the use of a known die and electrical arrangement suitable for its intended use.
Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’188 patent in view of Kajihara and Cho.
Regarding claim 24, which depends from claim 19:  The rejection of claim 19 is incorporated by reference.  The combination is silent as to whether the first electrical component includes an active electric component.
Cho Figures 9 and 10 disclose a similar arrangement in which a first electrical component (120) includes an active electric component.  Cho specification ¶¶ 69-71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cho design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 25, which depends from claim 19: Cho Figures 9-10 disclose a  second electrical component (125) includes a passive electric component.  Id.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter, if a terminal disclaimer is filed: 
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the third electrical interconnect configured for coupling with a third electrical component, and the third electrical interconnect is in electrical communication with one or more of the first electrical interconnect or the second electrical interconnect”, in combination with the remaining limitations of the claim.
With regard to claims 2-9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “a first lateral trace coupled between the first electrical interconnect and the second electrical interconnect, wherein: the first lateral trace extends through a first wall of the first cavity; the first lateral trace extends through a second wall of the second cavity; and the first lateral trace facilitates electrical communication between the first electrical interconnect and the second electrical interconnect; and a third electrical component coupled with the substrate and in electrical communication with one or more of the first electrical component or the second electrical component”, in combination with the remaining limitations of the claim.
With regard to claims 11-18: The claims have been found allowable due to their dependency from claim 10 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the third electrical interconnect configured for coupling with a third electrical component, and the third electrical interconnect is in electrical communication with one or more of the first electrical interconnect or the second electrical interconnect”, in combination with the remaining limitations of the claim.
With regard to claims 20-25: The claims have been found allowable due to their dependency from claim 19 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897